KELLEY, Judge,
dissenting.
I respectfully disagree with the majority. I believe the language of 22 Pa.Code § 351.26 clearly requires that anecdotal records are essential to support an unsatisfactory rating. Accordingly, where the unsatisfactory rating is challenged, the absence of an anecdotal record into the record establishes an insufficient record for substantial evidence on appeal. This provision of the Code necessitates the introduction and record of an anecdotal record to establish substantial evidence. Without anecdotal records there cannot be substantial evidence, as a matter of law.
Accordingly, I would reverse.